UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1214



BARBARA J. GRASSO,

                                               Plaintiff - Appellee,

          versus


SHELLY OTTENBRITE,

                                             Defendant - Appellant,

          and

MICHAEL GUNLICKS,

                                                          Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CA-04-666)


Submitted:   July 27, 2005                 Decided:   August 1, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Debra Desmore Corcoran, JACKSON LAW GROUP, Richmond, Virginia, for
Appellant. Barbara J. Grasso, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Shelly Ottenbrite seeks to appeal the district court’s

orders granting partial summary judgment in favor of Barbara J.

Grasso   in    Grasso’s    breach    of    contract    action   and    denying

Ottenbrite’s motion for reconsideration.            This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).         The order Ottenbrite seeks to appeal

is   neither   a   final   order   nor    an   appealable   interlocutory   or

collateral order.     Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 2 -